Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April 28,
2014 by and between AP Gaming Holdco, Inc., a Delaware corporation (“Parent”),
and David Lopez (the “Executive”).

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Parent hereby agrees to cause AGS Capital, LLC, a
subsidiary of Parent (the “Company”), to employ the Executive, and the Executive
hereby agrees to serve the Company, subject to the terms and conditions of this
Agreement, for the period commencing on February 3, 2014 and ending on the third
anniversary thereof (the “Employment Period”); provided, however, that
commencing on such third anniversary, and on each subsequent anniversary of such
date (such third anniversary and each annual anniversary thereof shall each be
hereinafter referred to as a “Renewal Date”), unless previously terminated, the
Employment Period shall be automatically extended so as to terminate on the
first anniversary of such Renewal Date, unless, at least 90 days prior to a
Renewal Date, either party shall give notice to the other that the Employment
Period shall not be so extended. Notwithstanding the foregoing, the Employment
Period shall immediately expire upon any termination of the Executive’s
employment with the Company and its subsidiaries pursuant to Section 3 hereof.

2. Terms of Employment. (a) Position; Location. During the Employment Period,
the Executive shall serve as President and Chief Executive Officer of the
Company, and shall serve on the Board of Directors of the Company (the “Board”).
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use his reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period, the Executive’s services shall be performed in the Las Vegas, Nevada
area, subject to business travel at the Company’s request.

(b) Compensation and Employee Benefits.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Base Salary”) of no less than $500,000, payable in
accordance with the Company’s regular payroll practices. The Base Salary shall
be reviewed periodically, and, if adjusted (but not below $500,000), the term
“Base Salary” shall refer to such adjusted amount.

(ii) Annual Bonus. During the Employment Period, the Executive shall be eligible
to receive an annual performance-based bonus pursuant to an annual plan to be
established by the Company, with an annual target bonus of $500,000. Actual
annual bonus amounts shall be determined by the Board in its sole discretion.
With respect to each of the first five annual bonuses payable to the Executive
hereunder, the actual bonus amount determined by the Board shall be reduced by
$25,000.

(iii) Other Employee Benefit Plans. During the Employment Period, the Executive
shall be entitled to participate in employee benefit plans, practices, policies
and programs generally applicable to employees of the Company on the same terms
applicable to similarly situated senior executives of the Company.



--------------------------------------------------------------------------------

(iv) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the Company’s policies.

(v) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company as in effect with respect to similarly situated senior executives of
the Company.

(vi) Indemnification. During the Employment Period, the Executive shall be
provided with directors and officers indemnification insurance coverage in
accordance with the terms of the Company’s policies for similarly situated
directors and officers as in effect from time to time (which policies may be
subject to change).

3. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 9(b) hereof of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 90 business days within a one-year
period as a result of incapacity due to mental or physical illness which is
determined to be permanent by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the Executive’s termination of employment based upon any one
of the following, as determined in good faith by the Board: (i) illegal
fraudulent conduct, (ii) conviction of or plea of “guilty” or “no contest” to
any crime constituting a felony or other crime involving dishonesty, breach of
trust, moral turpitude or physical harm to any person, (iii) a determination by
the Board that the Executive’s involvement with the Company would have a
negative impact on the Company’s ability to receive or retain any licenses,
(iv) being found unsuitable for, or having been denied, a gaming license, or
having such license revoked by a gaming regulatory authority in any jurisdiction
in which the Company or any of its subsidiaries or affiliates conducts
operations, (v) willful or material misrepresentation to the Company or to
members of the Board relating to the business, assets or operations of the
Company, (vi) refusal to take any action that is consistent with the Executive’s
obligations and responsibilities hereunder as reasonably directed by the Board,
if such refusal is not cured within five days of written notice from the Board,
or (vii) material breach of any agreement with the Company and its affiliates,
which material breach has not been cured within 30 days of written notice from
the Board.

 

-2-



--------------------------------------------------------------------------------

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the Executive’s voluntary resignation after any of the
following actions are taken by the Company or any of its subsidiaries without
the Executive’s consent: (i) removal of the Executive from the office of
President and Chief Executive Officer of the Company or a change in reporting
lines such that the Executive no longer reports to the Board, (ii) a requirement
that the Executive be based anywhere other than within 35 miles of Las Vegas,
Nevada, or (iii) a notice pursuant to Section 1 hereof from the Company to the
Executive of non-extension of the Employment Period; provided, however, that a
termination will not be for “Good Reason” under this Section 3(c) unless the
Executive shall have provided written notice to the Company of the existence of
one of the conditions described in this Section 3(c) within 30 days following
the initial existence of such condition, specifying in reasonable detail such
condition, the Company shall have had 30 days following receipt of such written
notice (the “Cure Period”) to remedy the condition, the Company shall have
failed to remedy the condition constituting Good Reason during the applicable
Cure Period, the Executive shall have thereafter and prior to the Date of
Termination provided a Notice of Termination (as defined below) to the Company,
and the Executive’s Date of Termination (as defined below) shall have occurred
within 30 days following expiration of such Cure Period.

(d) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by the Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 9(b) hereof. For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 days after the giving of such notice).

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or without Cause, or by the
Executive for or without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be (except that in the case of a termination by the Executive,
the Company may in its sole discretion change any such later date to a date of
its choosing between the date of such receipt and such later date), and (ii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be. Effective upon the Date of
Termination, the Executive hereby resigns from the Board and from all offices
and positions that he then holds with the Company and its affiliates, and agrees
to execute all documentation and take all other actions necessary to effectuate
such resignations. Notwithstanding any provision of this Agreement to the
contrary, any references to termination of the Executive’s employment or Date of
Termination shall mean, to the extent necessary to avoid the imposition of
excise taxes and penalties under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), and refer to the date of the Executive’s
“separation from service,” as that term is defined in Section 409A and Treasury
Regulations Section 1.409A-1(h).

 

-3-



--------------------------------------------------------------------------------

4. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company terminates the Executive’s employment other than
for Cause or Disability or the Executive resigns employment for Good Reason,
then, the Company shall:

(i) pay to the Executive, in a lump sum in cash within 30 days after the Date of
Termination, the sum of the Executive’s Base Salary through the Date of
Termination to the extent not theretofore paid, and any accrued but unpaid
vacation (the “Accrued Obligations”);

(ii) subject to the Executive’s execution within 50 days of the Date of
Termination (and non-revocation) of a release of claims in a form satisfactory
to the Company (the “Release Requirements”) and the Executive’s continued
compliance with the Covenants (as defined in Section 7), continue the
Executive’s Base Salary in effect prior to the Date of Termination through the
second anniversary thereof in accordance with the Company’s payroll practices as
in effect on the Date of Termination (it being understood that in the event that
the Executive does not ultimately satisfy the Release Requirements or comply
with the Covenants, the Executive shall return any continuation payments
previously made pursuant to this clause);

(iii) subject to the Executive’s compliance with the Release Requirements and
the Executive’s continued compliance with the Covenants, make available
continued health benefits to the Executive and his eligible dependents pursuant
to the Consolidated Budget Reconciliation Act of 1985, at no greater cost to the
Executive than would apply if he were an active employee, through the first to
occur of (A) his commencement of employment with a subsequent employer and
(B) the date that is 18 months following the Date of Termination (or, if
earlier, the date such benefit is determined to constitute a discriminatory
benefit under, result in the imposition of an excise tax under, or otherwise
violate, Section 105(h) of the Internal Revenue Code of 1986, as amended, or the
Patient Protection and Affordable Care Act); and

(iv) to the extent not theretofore paid or provided, timely pay or provide, in
accordance with the terms of the applicable plan, program, policy, practice, or
contract, to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice or contract of the Company through the Date of Termination
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

(b) Other Termination. If the Executive’s employment is terminated during the
Employment Period for a reason other than those governed by Section 4(a) hereof,
the Employment Period shall terminate without further obligations to the
Executive under this Agreement, other than for payment of Accrued Obligations
and the timely payment or provision of Other Benefits.

5. Non-exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program or contract or agreement except as explicitly modified by this
Agreement. Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 4(a) hereof, the Executive shall not be entitled

 

-4-



--------------------------------------------------------------------------------

to any severance pay or benefits under any severance plan, program or policy of
the Company and its affiliates, unless otherwise specifically provided therein
in a specific reference to this Agreement.

6. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of any amounts payable
to the Executive under Section 4(a) hereof and such amounts shall not be reduced
whether or not the Executive obtains other employment.

7. Restrictive Covenants. (a) Confidentiality; Work Product. During the
Executive’s employment with the Company and its subsidiaries and thereafter, the
Executive will not divulge, transmit or otherwise disclose (except as legally
compelled by court order), directly or indirectly, any confidential knowledge or
information with respect to the operations, finances, organization or employees
of the Company or its affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
and its affiliates, and the Executive will not use, directly or indirectly, any
confidential information of the Company and its affiliates for the benefit of
anyone other than the Company or its affiliates (provided, however, that the
Executive’s employment by a subsequent employer while he still has knowledge of
any such information shall not, by itself, constitute a breach of this
provision, so long as he does not disclose the same to any third party). All new
processes, techniques, know-how, inventions, plans, products, patents and
devices developed, made or invented by the Executive, alone or with others,
while an employee of the Company and its subsidiaries which are related to the
business of the Company or its affiliates shall be and become the sole property
of the Company, and the Executive hereby assigns any and all rights therein or
thereto to the Company. All files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company and its affiliates, whether
prepared by the Executive or otherwise coming into his possession in the course
of the performance of his services, shall be the exclusive property of the
Company and shall be delivered to the Company and not retained by the Executive
(including, without limitation, any copies thereof) upon termination of
employment for any reason whatsoever.

(b) Noncompetition. While employed by the Company and its subsidiaries and for a
period of 24 months thereafter (the “Restricted Period”), the Executive shall
not, within any jurisdiction or marketing area in which the Company or any of
its subsidiaries is doing business or intends to do business at any time during
his employment with the Company and its affiliates or during the six-month
period following the termination of such employment, directly or indirectly,
own, manage, operate, control, consult with, be employed by, participate in the
ownership, management, operation or control of, or otherwise render services to
or engage in, any business that engages in any line of business conducted by the
Company and its subsidiaries at any time during his employment with the Company
and its affiliates or during the six-month period following the termination of
such employment (each a “Competitive Business”); provided, that his ownership of
securities of 2% or less of any publicly traded class of securities of a public
company shall not violate this paragraph.

(c) Nonsolicitation. During the Restricted Period, the Executive will not,
directly or indirectly, (i) solicit for employment any individual who is then an
employee of the

 

-5-



--------------------------------------------------------------------------------

Company or its subsidiaries or who was an employee of the Company or its
subsidiaries within the previous 12 months (a “Covered Employee”), or
(ii) contract for, hire or employ any Covered Employee earning at least $100,000
in annualized base compensation as of the Covered Employee’s most recent date of
employment with the Company. During the Restricted Period, the Executive will
also not take any action that could reasonably be expected to have the effect of
encouraging or inducing any employee, representative, officer or director of the
Company or any of its subsidiaries to cease his or her relationship with the
Company or any of its subsidiaries for any reason. In addition, during the
Restricted Period, the Executive will not, with respect to providing services in
a Competitive Business, solicit for business or accept the business of, any
person or entity who is, or was at any time within the previous twelve months, a
customer of the business conducted by the Company (or potential customer with
whom the Company had initiated contact) or its affiliates.

(d) Nondisparagement. At all times during his employment and thereafter, the
Executive will refrain from all conduct, verbal or otherwise, that disparages or
damages the reputation, goodwill, or standing in the community of Apollo
Management VIII, LP (“Apollo”), the Company or any of their respective
affiliates; and, at all times during his employment and thereafter, the Company
and its subsidiaries will, subject to requirements of law, refrain from all
conduct, verbal or otherwise, that disparages or damages the reputation,
goodwill, or standing in the community of the Executive.

(e) Representations. The Executive represents to the Company and its affiliates,
including Apollo that, in fulfilling his duties or responsibilities to the
Company and its affiliates or for any other reason, he will not disclose or
disseminate any information from any of his former employers that would be
considered by such former employers to be confidential information. In addition,
he represents that, except as previously disclosed to Apollo in writing
(“Disclosed Arrangements”), he is not subject to any covenant not to compete
that would limit his ability to fulfill his duties and responsibilities
hereunder. Apollo agrees to indemnify, defend and hold the Executive harmless
from and against any and all damages, costs and expenses (including attorney
fees) resulting from any claim by a third party of a breach of a covenant not to
compete in a Disclosed Arrangement that is directly related to his being
employed by the Company.

(f) Remedies. The parties agree that the provisions of Sections 7(a), 7(b), 7(c)
and 7(d) (the “Covenants”) have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Agreement. The Executive
acknowledges and agrees that the Covenants are reasonable in light of all of the
circumstances, are sufficiently limited to protect the legitimate interests of
the Company and its affiliates, impose no undue hardship on the Executive, and
are not injurious to the public, and further acknowledges and agrees that the
Executive’s breach of the Covenants will cause the Company irreparable harm,
which cannot be adequately compensated by money damages, and that if the Company
elects to prevent the Executive from breaching such provisions by obtaining an
injunction against the Executive, there is a reasonable probability of the
Company’s eventual success on the merits. Accordingly, notwithstanding
Section 9(a) hereof, the Executive consents and agrees that if the Executive
commits any such breach or threatens to commit any breach, the Company shall be
entitled to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security

 

-6-



--------------------------------------------------------------------------------

and without the necessity of proof of actual damage, in addition to, and not in
lieu of, such other remedies as may be available to the Company for such breach,
including the recovery of money damages. In the event that the Covenants shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, they shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court in
such action.

(g) Survival. The provisions of this Section 7 shall survive termination of the
Employment Period for any reason.

8. Successors. (a) This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

9. Miscellaneous. (a) Governing Law and Dispute Resolution. This Agreement shall
be governed by and construed in accordance with the laws of the State of Nevada,
without reference to principles of conflict of laws. Subject to Section 7(f)
hereof, any controversy or claim arising out of or relating to this Agreement
shall be settled by final, binding and nonappealable arbitration in New York,
New York. Subject to the following provisions, any such arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
then in effect. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: To the most recent address on file with the Company.

If to the Company, to:

AP Gaming Holdco, Inc.

6680 Amelia Earhart Court

Las Vegas, NV 89119

Facsimile: (702) 722-6705

Attention: Vic Gallo

 

-7-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Apollo Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Facsimile: (646) 350-1501

Attention: David Sambur

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(d) Section 409A. It is intended that payments and benefits made or provided
under this Agreement shall comply with Section 409A or an exemption thereto. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of applying the exclusion
under Section 409A for short-term deferral amounts, the separation pay exception
or any other exception or exclusion under Section 409A. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A to the extent necessary in order to
avoid the imposition of penalty taxes on the Executive pursuant to Section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment under this Agreement. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A shall be made in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. Without limiting the generality
of the foregoing, to the extent required in order to comply with Section 409A,
amounts and benefits to be paid or provided under Section 4(a) hereof during the
period between the Executive’s termination of service with the Company and the
six-month anniversary thereof, shall be paid or provided to the Executive on the
first business day after the date that is six months following the date of such
termination.

 

-8-



--------------------------------------------------------------------------------

(e) Whole Agreement. This Agreement supersedes all agreements between the
parties covering the same subject matter, including, without limitation, the
management employment term sheet between the Executive and the Company, dated
January 27, 2014. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, Parent has caused
these presents to be executed in its name of its behalf, all as of the day and
year first above written.

 

LOGO [g721583ex10_5pg010a.jpg] DAVID LOPEZ AP GAMING HOLDCO, INC. By:   LOGO
[g721583ex10_5pg010b.jpg] Name:   David Sambur Title:   Chief Executive Officer,
President, Treasurer and Secretary

[Signature Page to Lopez Employment Agreement]